Citation Nr: 1608057	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-29 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to February 1967, including combat service in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans' Affairs (VA).

In January 2016, a Board hearing was held before the undersigned; a transcript of the hearing is of record.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's current bilateral hearing loss is reasonably shown to have been incurred in service as a result of acoustic trauma.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a March 2012 VA audiological evaluation, the Veteran was determined to have bilateral hearing loss by VA standards in both ears.  The evidence also clearly indicates that he suffered significant acoustic trauma during his combat service in Vietnam, including acute exposure to artillery noise, mortars, rockets, grenades and rifle rounds.  

Additionally, the Veteran's wife testified that she noticed a worsening of the Veteran's hearing upon his return from service in Vietnam and the Board does not have a basis in the record for finding this testimony not credible.  VA audiological opinions from May 2007 and June 2012 do indicate that it is less likely than not that the Veteran's hearing loss resulted from service.  However, both opinions are supported by only limited rationales and neither one considered the specific testimony of the Veteran's wife.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 C.F.R. §§ 3.303, 3.385.   

ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


